 
[logo.jpg]
 
Exhibit 10.6
 
Employment Contract
 
THIS EMPLOYMENT CONTRACT dated this 1st day of March, 2011
 
BETWEEN:
 
ANV SECURITY GROUP INC.
Address: 8th Floor, R/D Building B, Tsinghua High-Tech Park,
Hi-Tech & Industrial Estate, Nanshan District,
Shenzhen, 518035, China
(the "Employer")
OF THE FIRST PART
 
- AND -


Mr. Lau Shui Fung
Address:  2C,Fortune House, 8 Osamnthus Road, Yau Yat Chuen,
Kowloon, Hong Kong
(the "Employee")
OF THE SECOND PART


BACKGROUND:
 
 
A.
The Employer is duly incorporated, organized and existing under the laws of the
Nevada State, USA.

 
 
B.
The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

 
 
C.
The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:


 
1 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
Governing Law
 
 
1.
This Agreement will be construed in accordance with and governed by the laws of
the Nevada State, USA.

 
Commencement Date and Term
 
 
2.
The Employee will commence full-time employment with the Employer on March 1st,
2011 (the 'Commencement Date').

 
 
3.
The Employee must successfully complete a probationary period of three months (
the 'Probationary Period') from the Commencement Date. At any time during the
Probationary Period, the Employer will have the right to terminate employment
without any notice or payment in lieu of notice of misconduct or brach of
employment contract to the Employee other than wages owed for hours of work
already completed.

 
 
4.
Subject to the Probationary Period and subject to termination as provided in
this Agreement, the term of this Agreement will be for a period of three years,
commencing on the Commencement Date. At the expiration date of this Agreement,
this Agreement will be considered renewed for regular periods of one year,
provided neither party submits a notice of termination. The parties acknowledge
that various provisions of this Agreement survive past termination of
employment.

 
Position and Duties
 
 
5.
The Employer agrees to employ the Employee as a CFO reporting to CEO, and the
employment duties consist of:

 
 
1)
Direct the timely and accurate preparation of all financial and management
reports, including income statements, balance sheets, reports to shareholders,
tax returns, and reports for government regulatory agencies in accordance with
the requirements of a publicly traded company.

 
 
2)
Assist the senior management team to issue press releases aimed at improving the
company's image and protecting its interests.

 
3)
Assist senior management in developing budget and profit and loss models for
future periods.

 
4)
Oversee compilations of actual operational and financial results. Review and
analysis of operating and financial data for sales performance and trend
analysis.

 
5)
Maintain and control company contractual agreements. Primary interface to the
public accountants of the company



 
2 | Page

--------------------------------------------------------------------------------

 

 
[logo.jpg]

However, this list is not to be taken as fixed or exhaustive and you will be
expected to perform any reasonable employment task given by a superior;
 
 
6.
The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the orders, advice and direction of the Employer.

 
 
7.
The Employee will perform any and all duties now and later assigned to the
Employee by the Employer. The Employee will also perform such other duties as
are customarily performed by one holding such a position in other, same or
similar businesses or enterprises as that engaged in by the Employer.

 
 
8.
The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.

 
Employee Compensation
 
 
9.
For the services rendered by the Employee as required by this Agreement, the
Employer will pay to the Employee a gross cash salary of $100,000.00 per year.
This compensation will be payable every month( US8333X12 months)  while this
Agreement is in force. The Employer is entitled to deduct from the Employee's
compensation any applicable deductions and remittances as required by law.

 
 
10.
The Employee understands that the Employee's compensation as provided in this
Agreement will constitute the full and exclusive monetary consideration and
compensation for all services performed by the Employee and for the performance
of all the Employee's promises and obligations in this Agreement.

 
 
11.
The Employer will pay to the employee a stock options of 100,000 shares at the
first service year, 50,000 shares at the second service year and 50,000 shares
at the third service year, the details on stock option plan will be addressed in
the separate company file. But, if Employee cannot work for a full year,
Employee will loss this compensation chance.

 
 
12.
The Employee understands and agrees that any additional compensation to the
Employee (whether a bonus or other form of additional compensation) will rest in
the sole discretion of the Employer and that the Employee will not earn or
accrue any right to additional compensation by reason of the Employee's
employment.



 
3 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
13.
The Employer will reimburse the Employee for all necessary expenses incurred by
the Employee while travelling pursuant to the Employer's directions.

 
 
14.
The Employer agrees to permit a reasonable degree of flexibility in work hours.
In cases where extra time is worked in a day or a week, the employee waives any
right to overtime pay or to equivalent time off in place of overtime pay.

 
Employee Benefits


 
15.
The Employee will be entitled to only those additional benefits that are
currently in place for the Employer's employees as set out in the Employer's
booklets and manuals.

 
 
16.
All benefits provided by the Employer are in the Employer's sole discretion and
are subject to change, without compensation, upon the Employer providing the
Employee with 60 days written notice of such change to the benefits.

 
 
17.
Subject to statutory holidays, your hours of employment are 9:00 am to 6:00 pm,
Monday through Friday, with 60 minutes off for lunch and 30 minute coffee-breaks
(one to be taken in the morning and the other in the afternoon) each full
working day;

 
 
18.
The Employee will be entitled to 14 days of vacation each year during the term
of this Agreement, the time for such vacation to be determined by mutual
agreement between the Employer and the Employee. and you will not receive your
ordinary pay while on vacation but you will be paid any statutory vacation pay
to which you are entitled; all vacation time must be reserved 2 months in
advance; no ordinary vacation may be taken during the first 6 months, including
the probationary period of employment;

 
Duty to Devote Full Time
 
 
19.
The Employee agrees to devote full-time efforts to his duties as an Employee of
the Employer.



 
4 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]

Avoiding Conflict of Opportunities
 
 
20.
It is understood and agreed that any business opportunity relating to or similar
to the Employer's current or anticipated business opportunities (with the
exception of personal investments in less than 5% of the equity of a business,
investments in established family businesses, real estate, or investments in
stocks and bonds traded on public stock exchanges) coming to the attention of
the Employee during the Employee's employment is an opportunity belonging to the
Employer. Therefore, the Employee will advise the Employer of the opportunity
and cannot pursue the opportunity, directly or indirectly, without the written
consent of the Employer.

 
 
21.
Without the written consent of the Employer, the Employee further agrees not to:

 
 
a.
solely or jointly with others undertake or join any planning for or organization
of any business activity competitive with the current or anticipated business
activities of the Employer; and

 
 
b.
directly or indirectly, engage or participate in any other business activities
that the Employer, in its reasonable discretion, determines to be in conflict
with the best interests of the Employer.

 
Inability to Contract for Employer
 
 
22.
In spite of anything contained in this Agreement to the contrary, the Employee
will not have the right to make any contracts or commitments for or on the
behalf of the Employer without first obtaining the express written consent of
the Employer.

 
Insurance
 
 
23.
The Employee is a valued and integral part of the Employer and the loss of his
services to the Employer would cause a severe hardship and economic loss to the
Employer. The Parties agree that the Employee will:

 
 
1)
permit the Employer, at any time and from time to time, at its option, and at
its cost, to insure his life under a policy or policies of life insurance issued
by a life insurance company or companies selected by the Employer;

 
 
2)
name the Employer as sole beneficiary in the insurance policy;

 
 
3)
do any and all acts and things, and execute and deliver all or any instruments,
paper and documents, which will be reasonably demanded by the Employer or the
insurer for the purpose of applying for, obtaining, maintaining, cancelling,
converting, reinstating, or liquidating such insurance policy or policies, or
collecting the proceeds from such insurance policy or policies including but not
limited to, such as will be necessary to vest in the Employer and any and all
rights, powers, privileges, options or benefits to and under such insurance
policies;



 
5 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
4)
submit to all necessary physical or other examinations required to effect such
policies of insurance.

 
 
24.
The Employer will use its best efforts when dealing with potential insurers to
require such insurers to treat all information provided to it by the Employee as
confidential.

 
 
Confidential Information and Assignment of Inventions

 
 
25.
The Employee acknowledges in any position the Employee may hold, in and as a
result of the Employee's employment by the Employer, the Employee will, or may,
be making use of, acquiring or adding to information about certain matters and
things which are confidential to the Employer and which information is the
exclusive property of the Employer, including, without limitation:

 
 
a.
'Confidential Information' means all data and information relating to the
business and management of Employer, including proprietary and trade secret
technology and accounting records to which access is obtained by the Employee,
including Work Product, Computer Software, Other Proprietary Data, Business
Operations, Marketing and Development Operations, and Customers. Confidential
Information will also include any information that has been disclosed by a third
party to the Employer and governed by a non-disclosure agreement entered into
between the third party and the Employer. Confidential Information will not
include information that:

 
 
i.
is generally known in the industry of the Employer;

 
 
ii.
is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;

 
 
iii.
the Employee rightfully had in its possession prior to the disclosure to
Employee by the Employer;

 
 
iv.
is independently created by the Employee without direct or indirect use of the
Confidential Information; or

 
 
v.
the Employee rightfully obtains from a third party who has the right to transfer
or disclose it.



 
6 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
b.
'Work Product' means work product resulting from or related to work or projects
performed or to be performed for the Employer or for clients of the Employer, of
any type or form in any stage of actual or anticipated research and development;

 
 
c.
'Computer Software' which means computer software resulting from or related to
work or projects performed or to be performed for the Employer or for clients of
the Employer, of any type or form in any stage of actual or anticipated research
and development, including but not limited to programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;

 
 
d.
'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets);

 
 
e.
'Business Operations' means internal personnel and financial information, vendor
names and other vendor information (including vendor characteristics, services
and agreements), purchasing and internal cost information, internal services and
operational manuals, and the manner and methods of conducting the Employer's
business;

 
 
f.
'Marketing and Development Operations' means marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being discussed; and

 
 
g.
'Customers' means names of customers and their representatives, contracts and
their contents and parties, customer services, data provided by customers and
the type, quantity and specifications of products and services purchased,
leased, licensed or received by clients of the Employer.



 
7 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
Confidential Obligations
 
 
26.
The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.

 
 
27.
The obligations to ensure and protect the confidentiality of the Confidential
Information imposed on the Employee in this Agreement and any obligations to
provide notice under this Agreement will survive the expiration or termination,
as the case may be, of this Agreement and will continue for a period of two (2)
years from the date of such expiration or termination.

 
 
28.
The Employee may disclose any of the Confidential Information:

 
 
a.
to a third party where Employer has consented in writing to such disclosure; and

 
 
b.
to the extent required by law or by the request or requirement of any judicial,
legislative, administrative or other governmental body, however, the Employee
will first have given prompt notice to the Employer of any possible or
prospective order (or proceeding pursuant to which any order may result), and
the Employer will have been afforded a reasonable opportunity to prevent or
limit any disclosure.

 
Ownership and Title
 
 
29.
The Employee acknowledges and agrees that all rights, title and interest in any
Confidential Information will remain the exclusive property of the Employer.
Accordingly, the Employee specifically agrees and acknowledges that he will have
no interest in the Confidential Information, including, without limitation, no
interest in know-how, copyright, trade-marks or trade names, notwithstanding the
fact that he may have created or contributed to the creation of the same.

 
 
30.
The Employee does hereby waive any moral rights that he may have with respect to
the Confidential Information.



 
8 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
31.
This Agreement will not apply in respect of any intellectual property, process,
design, development, creation, research, invention, know-how, trade names,
trade-marks or copyrights for which:

 
 
a.
no equipment, supplies, facility or Confidential Information of the Employer was
used,

 
 
b.
was developed entirely on the Employee's own time, and

 
 
c.
does not:

 
 
i.
relate to the business of the Employer,

 
 
ii.
relate to the Employee's actual or demonstrably anticipated processes, research
or development or

 
 
iii.
result from any work performed by the Employee for the Employer.

 
 
32.
The Employee agrees to immediately disclose to the Employer all Confidential
Information developed in whole or in part by the Employee during the term of the
Employee's employment with the Employer and to assign to the Employer any right,
title or interest the Employee may have in the Confidential Information. The
Employee agrees to execute any instruments and to do all other things reasonably
requested by the Employer (both during and after the Employee's employment with
the Employer) in order to vest more fully in the Employer all ownership rights
in those items transferred by the Employee to the Employer.

 
Return of Confidential Information
 
 
33.
The Employee agrees that, upon request of the Employer or upon termination or
expiration, as the case may be, of employment, the Employee will turn over to
the Employer all documents, disks or other computer media, or other material in
the possession or control of the Employee that:

 
 
a.
may contain or be derived from ideas, concepts, creations, or trade secrets and
other proprietary and Confidential Information as defined in this Agreement; or

 
 
b.
connected with or derived from the Employee's services to the Employer.



 
9 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
Non-Solicitation
 
 
34.
Any attempt on the part of the Employee to induce others to leave the Employer's
employ, or any effort by the Employee to interfere with the Employer's
relationship with its other employees and contractors would be harmful and
damaging to the Employer. The Employee agrees that during the term of his
employment with the Employer and for a period of two (2) years after the end of
that term, the Employee will not in any way, directly or indirectly:

 
 
a.
induce or attempt to induce any employee or contractor of the Employer to quit
employment or retainer with the Employer;

 
 
b.
otherwise interfere with or disrupt the Employer's relationship with its
employees and contractors;

 
 
c.
discuss employment opportunities or provide information about competitive
employment to any of the Employer's employees or contractors; or

 
 
d.
solicit, entice, or hire away any employee or contractor of the Employer.

 
This obligation will be limited to those that were employees or contractors of
the Employer when the Employee was employed by the Employer.
 
Non-Competition
 
 
35.
Other than through employment with a bona-fide independent party, or with the
express written consent of the Employer, which will not be unreasonably
withheld, the Employee will not, during the continuance of this Agreement or
within two (2) years after the termination or expiration, as the case may be, of
this Agreement, be directly or indirectly involved with a business which is in
direct competition with the particular business line of the Employer that the
Employee was working during any time in the last year of employment with the
Employer.

 
 
36.
For a period of two (2) years from the date of termination or expiration, as the
case may be, of the Employee's employment with the Employer, the Employee will
not divert or attempt to divert from the Employer any business the Employer had
enjoyed, solicited, or attempted to solicit, from its customers,

 
 
37.
prior to termination or expiration, as the case may be, of the Employee's
employment with the Employer.



 
10 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
Termination Due to Discontinuance of Business

 
 
38.
In spite of anything contained in this Agreement to the contrary, in the event
that the Employer will discontinue operating its business at the location where
the Employee is employed, then, at the Employer's sole option, this Agreement
will terminate as of the last day of the month in which the Employer ceases
operations at such location with the same force and effect as if such last day
of the month were originally set as the termination date of this Agreement.

 
Termination For Disability
 
 
39.
In spite of anything contained in this Agreement to the contrary, the Employer
has the sole option to terminate this Agreement in the event that the Employee,
during the term of this Agreement, becomes Permanently Disabled, as defined in
this Agreement. Such option will be exercised by the Employer giving notice to
the Employee by personally delivering to the Employee or by registered mail
addressed to the Employee of the Employer's intention to terminate this
Agreement on the last day of the month during which such notice is mailed. On
the giving of such notice, this Agreement will cease on the last day of the
month in which the notice is so delivered or mailed, with the same force and
effect as if such last day of the month was the date originally set forth in
this Agreement as the termination date of this Agreement.

 
 
40.
For the purposes of this Agreement, the Employee will be deemed to have become
permanently disabled, if, during any year of the term of this Agreement, because
of ill health, physical or mental disability or for other causes beyond the
Employer's control, he will have been continuously unable or unwilling or will
have failed to perform his duties under this Agreement for 60 consecutive days,
or if, during any year of the term of this Agreement, the Employee will have
been unable or unwilling or will have failed to perform his duties for a total
period of 120 days, irrespective of whether or not such days are consecutive.
For the purposes of this Agreement, the term 'any year of the term of this
Agreement' means any 12 calendar month period commencing on 1st day of January,
and terminating on 31st day of December, during the term of this Agreement.



Termination of Employment
 
 
41.
Where the Employee has breached any of the terms of this Agreement or where
there is just cause for termination, the Employer may terminate the Employee's
employment without notice.



 
11 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
42.
The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of two weeks and any
notice required under any relevant employment legislation.

 
 
43.
If the Employee wishes to terminate his employment with the Employer, the
Employee will provide the Employer with two weeks' notice. As an alternative, if
the Employee co-operates with the training and development of a replacement,
then sufficient notice is given if it is sufficient notice to allow the Employer
to find and train the replacement.

 
 
44.
Should the Employee terminate his employment pursuant to this Agreement, and
there is no constructive dismissal, the Employee agrees to be reasonably
available as a consultant for the purposes of maintaining any projects or
developments created while employed by the Employer. The Employee agrees to
negotiate the terms of the consulting work in good faith. In his capacity as a
consultant for the Employer pursuant to this paragraph, the Employee agrees to
provide his present residential address and telephone number as well as his
business address and telephone number.

 
 
45.
The time specified in the notice by either the Employee or the Employer may
expire on any day of the month and upon the date of termination the Employer
will forthwith pay to the Employee any outstanding portion of the wage, accrued
vacation and banked time, if any, calculated to the date of termination.
Notwithstanding the date of termination, the Employee acknowledges and agrees to
diligently execute and complete his employment responsibilities to the Employer
at the reasonable direction of the Employer. Failure of the Employee to
responsibly execute his obligations to the Employer during the notice period
will be considered to be an abandonment of his obligations and will be
sufficient cause for immediate termination of the Employee without compensation
or notice.



Remedies
 
 
46.
The Employee agrees and acknowledges that the Confidential Information is of a
proprietary and confidential nature and that any disclosure of the Confidential
Information to a third party in breach of this Agreement cannot be reasonably or
adequately compensated for in money damages, would cause irreparable injury to
Employer, would gravely affect the effective and successful conduct of the
Employer's business and goodwill, and would be a material breach of this
Agreement.



 
12 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
47.
In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to, in addition to and not in limitation of any other rights and remedies
available to the Employer at law or in equity, to a permanent injunction in
order to prevent or restrain any such breach by the Employee or by the
Employee's partners, agents, representatives, servants, employees, and/or any
and all persons directly or indirectly acting for or with the Employee.

 
 
48.
The Employee agrees to co-operate with the Employer following termination by
providing documentation and other information to permit the Employer to evaluate
whether the Employee is honoring his post-employment obligations set out in this
Agreement.



Severability
 
 
49.
Employer and Employee acknowledge that this Agreement is reasonable, valid and
enforceable. However, if a court of competent jurisdiction finds any of the
provisions of this Agreement to be too broad to be enforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable, bearing in mind that it is the Employee's intention to give the
Employer the broadest possible protection against disclosure of the Confidential
Information, against the Employee soliciting the Employer's employees and
contractors and against the Employee using such Confidential Information in
competing with the Employer.

 
 
50.
In the event that any of the provisions of this Agreement will be held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions will nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Agreement and the remaining provisions had been executed by both parties
subsequent to the expungement of the invalid provision.

 
Notices
 
 
51.
If Employee loses or makes unauthorized disclosure of any of the Confidential
Information, the Employee will immediately notify the Employer and take all
reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.

 
 
52.
All notices, requests, demands or other communications required or permitted by
the terms of this Agreement will be given in writing and either served
personally or sent by facsimile or e-mail. The address for any notice to be
delivered to any of the parties to this Agreement is as follows:



 
13 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]

 
a.
ANV SECURITY GROUP INC.

Address: 8th Floor, R/D Building B, Tsinghua High-Tech Park,
Hi-Tech & Industrial Estate, Nanshan District,
Shenzhen, 518035, China


Fax #: +86-755-86656331
Email: wilson@anvsecuritygroup.com


 
b.
Lau Shui Fung

Address:
E-mail:
 
or to such other address as to which any Party may from time to time notify the
other.
 
Modification of Agreement
 
 
53.
Any amendment or modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement will only be binding if
evidenced in writing signed by each party or an authorized representative of
each party.

 
Governing Law
 
 
54.
It is the intention of the parties to this Agreement that this Agreement and the
performance under this Agreement, and all suits and special proceedings under
this Agreement, be construed in accordance with and governed, to the exclusion
of the law of any other forum, by the laws of the Nevada State, USA. without
regard to the jurisdiction in which any action or special proceeding may be
instituted.

 
General Provisions
 
 
55.
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 
 
56.
The Employee is liable for all costs, expenses and expenditures including, and
without limitation, the complete legal costs incurred by the Employer in
enforcing this Agreement as a result of any default of this Agreement by the
Employee.



 
14 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]
 
57.
No failure or delay by the Employer in exercising any power, right or privilege
provided in this Agreement will operate as a waiver, nor will any single or
partial exercise of such rights, powers or privileges preclude any further
exercise of them or the exercise of any other right, power or privilege provided
in this Agreement.

 
 
58.
This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns, as the case may be, of
the Employer and the Employee.

 
 
59.
This Agreement may be executed in counterparts. Facsimile signatures are binding
and are considered to be original signatures.

 
 
60.
Time is of the essence in this Agreement.

 
 
61.
If there is a previous employment agreement between the parties to this
Agreement, the parties agree that this Agreement will replace that previous
employment agreement and the Employee acknowledges that this Agreement was
entered into in consideration of a compensation increase commencing the start of
this Agreement. The Employee acknowledges that it was agreed at that time that a
new employment agreement would be entered into in consideration of the
compensation increase.

 
This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or written. As of the effective
date of this Agreement, this Agreement supersedes all other agreements between
the parties. The parties to this Agreement stipulate that neither of them has
made any representations with respect to the subject matter of this Agreement
except such representations as are specifically set forth in this Agreement.
Each of the parties acknowledges that it has relied on its own judgment in
entering into this Agreement. IN WITNESS WHEREOF ANV SECURITY GROUP INC. has
duly affixed its signature by a duly authorized officer under seal and Bruce J.
Wallace has duly signed under hand and seal on this 1st day of March, 2011.


 
15 | Page

--------------------------------------------------------------------------------

 


[logo.jpg]


/s/
   
  
 
ANV SECURITY GROUP INC.
     
Witness:
       
per: 
/s/
(SEAL)
         
/s/
/s/
 
Lau Shui Fung
Witness:
   



 
16 | Page

--------------------------------------------------------------------------------

 
 